Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 1 of 9

COVER
ALBERT V. NICOL
Vs
SUNRISE SENIOR LIVING

May 13, 2020

Queenella Nicol-Hill
Albert Nicol
Cynthia Nicol-Myer

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 2 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

ALBERT V. NICOL*
(QUEENELLA NICOL-HILL)
(CYNTHIA NICOL-MYER)

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

-against-

SUNRISE SENIOR LIVING

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see

attached” in the space and attach an additional .

page with the full list of names.)

 

 

Complaint for Employment
Discrimination

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: Ol Yes (1 No
(check one)

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 3 of 9

I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name ALBERT V. NICOL*

 

Street Address P.O. BOX 2032

 

City and County SILVER SPRING

 

State and Zip Code MARYLAND 20915

 

Telephone Number §13-868-9315/240-353-9183

 

E-mail Address KWEE-NEE@HOTMAIL.COM

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

Name

 

Job or Title

 

Gf known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Gf known)

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 4 of 9

Defendant No. 2?

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

Siate and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

Gif known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(if there are more than three defendants, attach an additional page
providing the same information for each additional defendant.)

Cc. Place of Employment

The address at which [ sought employment or was employed by the defendant(s)
is:

Name

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

 
Il,

iil.

Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 5 of 9

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

O

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000c-17 (race, color, gender, rcligion, national origin).

(Note: In order to bring suit in federal district court under Tithe VH, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans

with Disabilities Act, you must first obtain a Notice of Right to Sue letter

from the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):

 

 

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that cach plaintiff is entitled to the damages or other
rclicf sought. State how each defendant was involved and what cach defendant did that
caused the plaintiff harm or violated the plaintiff’s rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed.

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 6 of 9

A. The discriminatory conduct of which I complain in this action includes (check aff

that apply):

OoodsNodo

Failure to hire me.

Termination of my employment.

Fatlurc to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specif): AGE

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

DECEMBER 19 2016

 

Cc. I believe that defendant(s) (check one):

 

 

 

 

x is/are still commilting these acts against me.
2 is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and
explain):
Ty race
Zs color
- gender/sex
LI religion
Oj national origin
CJ age. My year of birth is AUG 21,195¢ (Give your year of birth
only if you are asserting a claim of age discrimination.)
O disability or perceived disability (specify disability)

STROKE,SIGHT, MOBILITY, MINC

 

 

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 7 of 9

The facts of my case are as follows. Attach additional pages if needed.

ALBERT HAD A STROKE. THE DOCTOR GAVE ME TIME 2 WEEKS

 

A TIME TO RECUPERATE. OSCAR BIANCO , SECURITY MGR. SAI
HAD TO RESIGN BECAUSE !T HAD BEEN SEVERAL MONTHS. HE

 

COULD NOT HOLD MY JOB ANY LONGER. NO ALTERNATE POST

 

WAS OFFERED. | WAS TAKEN OFF THE PAYROLL AFTER ALMOS

 

OF YOUTHFUL SERVICE. PLS SEE ATTACHMENT III E

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights

division.)

IV. Exhaustion of Federal Administrative Remedies

A,

It is my best recollection that | filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counsclor
regarding the defendant’s alleged discriminatory conduct on (date)

JULY 12, 2017

The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.

iM issued a Notice of Right to Sue letter, which I received on (dare)
FEBRUARY 13, 2020

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

 

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

kK 60 days or more have elapsed.
a jess than 60 days have elapsed.

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 8 of 9

Retief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

 

PLEASE SEE ATTACHEMENT V

 

 

 

 

 

 
Case 8:20-cv-01645-PWG Document1 Filed 06/10/20 Page 9 of 9

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

 

Date of signing: a 2020) .
Signature of Plaintiff tw Anta ZL, ALB EL Aj Cn.
Printed Name of raindt Oot

Ahcal-dy1 /

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

B. For Attorneys

Date of signing: 20

 

Signature of Attomey
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

ten see
